DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not specifically disclose: input, a workflow and serially progressing through the workflow in a flow sequence. The workflow is configured with multiple execution paths that include a plurality of decision elements for controlling access to different portions of the execution paths and the multiple execution paths lead to a plurality of terminal elements associated with a plurality of user interfaces. In response to the flow sequence encountering a first decision element in the workflow that includes a plurality of branch paths: (i) executing a prediction that predicts a resulting path of the first decision element to predict a first user interface from the plurality of user interfaces that may be encountered subsequently in the flow sequence as part of a first terminal element and (ii) pre-building the first user interface that is predicted prior to encountering the first terminal element. In response to the flow sequence reaching the first terminal element, (i) display the pre-built first user interface on a display device, (ii) mark the prediction as correct to maintain an accuracy of predictions for the first decision element, and (iii) associate the prediction in a history of paths taken from the first decision element. ORA190587-US-NPPage 2 of 11Application No.: 16/693,455Filing Date: 11/25/2019 IAttorney Docket No.: 0RA190587 (0-534)n response to the flow sequence reaching a second terminal element, discard the pre-built first user interface and generate a second user interface associated with the second terminal element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/Primary Examiner, Art Unit 2195